DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the Specification filed 11/12/2020 is acceptable and has been entered.

Claim Objections
Claims 22 and 28 are objected to because of the following informalities:  Claims 22 and 28 each recite “first mixing contents” and “subsequent to the first mixing, second mixing the contents”. The language used in these recitations is confusing. For the sake of examination, each of claims 22 and 28 are interpreted as reciting “at the first rate, . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although claim 2 has not been amended, claim 1 (upon which it depends) has been amended to recite “the preparing the second batch including […] filling said CAPD container by conveying a second amount of dialysate of the first batch from said mixed batch container to said CAPD container while the patient is still undergoing the cycler-assisted peritoneal dialysis treatment”. As claim 2 incorporates the subject matter of claim 1, claim 2 requires that the preparing of the second batch occurs both while the patient is undergoing cycler-assisted PD treatment (as recited in claim 1) and in response to an end of the cycler-assisted PD treatment (as recited in claim 2). The original disclosure supports each of these timelines independently, but does not support each timeline being met in combination (since these timelines appear to contradict each other). Accordingly, the subject matter of claim 2 constitutes new matter in view of the amendments made to claim 1. Claim 3 is rejected due to its dependence on claim 2.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2: Claim 2 recites “wherein said preparing the second batch is performed responsively to a controller signal indicating an end of a treatment cycle of which said performing the cycler-assisted peritoneal dialysis treatment is a part” but claim 1 has been amended to recite “the preparing the second batch including […] filling said CAPD container by conveying a second amount of dialysate of the first batch from said mixed batch container to said CAPD container while the patient is still undergoing the cycler-assisted peritoneal dialysis treatment”. It appears that claims 1 and 2 contradict each other as claim 1 appears to require the preparing of the second batch to occur while the patient is undergoing cycler-assisted PD treatment and claim 2 requires the preparing of the second batch to occur as a result of the cycler-assisted PD treatment ending
Re claim 25, the phrase “the peristaltic pump” lacks proper antecedent basis. It is unclear if claim 25 is intended to (1) recite dependence on claim 23 which introduces “a peristaltic pump” (instead of on claim 1) or (2) introduce “a peristaltic pump” instead of reciting “the peristaltic pump”. For the sake of examination, the latter (2) is the interpretation applied to the claim since claim 26 recites the same subject matter and already depends on claim 23. However, this interpretation renders it unclear how the “peristaltic pump” of claim 25 relates to the “pumping portion” of claim 1. For the sake of examination, the pumping portion is interpreted as including the peristaltic pump. It is suggested to amend claim 25 to recite “wherein the pumping portion includes a peristaltic pump, and the peristaltic pump rotates only in a single direction during the conveying of the first amount of the dialysate to the peritoneum and during the extracting of said dialysate from the peritoneum”.  
Re claim 27: The phrase “the peristaltic pump” on line 22 lacks proper antecedent basis as no such pump has been introduced earlier in the claim. Line 13 introduces “a pumping portion of the device”, but it is unclear from claim 27 alone if (1) this “pumping portion” is intended to be the same as the “peristaltic pump” or (2) line 22 is intended to recite to “a peristaltic pump” instead of “the peristaltic pump”. Based on dependent claim 29 which recites “the pumping portion includes a peristaltic pump”, the former (1) is believed to be the intended interpretation of claim 27. For the sake of examination, this is the interpretation applied to the claim. Accordingly, it is suggested to amend line 13 to recite “a pumping portion of the device, the pumping portion including a peristaltic pump
Re claim 29: As set forth in the rejection of claim 27 above, claim 29 recites “the pumping portion includes a peristaltic pump”. Since claim 27 already recites “the peristaltic pump”, it is unclear if claim 29 as written requires an additional “peristaltic pump” or if it is intended to refer to the “peristaltic pump” recited in claim 27. As set forth above, for the sake of examination, the “peristaltic pump” of claims 27 and 29 are interpreted as being the same. It is suggested to amend claim 27 as set forth above and to delete line 3 from claim 29. Claim 30 is rejected due to its dependence on claim 29.

Allowable Subject Matter
Claims 1, 4, 21, 23, 24 and 26 are allowable. Claim 22 would be allowable if rewritten or amended to overcome the objection set forth in this Office Action. Claims 2, 3, 25 and 27-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of independent claims 1 and 27 could either not be found or was not suggested in the prior art of record. Each of independent claims 1 and 27 have been amended to require the steps of (1) preparing a first batch of dialysate in a mixed batch container from purified water and concentrated dialysate, (2) performing cycler-assisted peritoneal dialysis by (a) conveying a first amount of the dialysate of the first batch to the peritoneum with a pumping portion, (b) extracting said dialysate of the first batch from the peritoneum and (c) measuring net fluid gain or loss between the dialysate conveyed and the dialysate extracted, and (3) preparing a second batch of the filling of the CAPD occurs while the patient is undergoing the cycler-assisted peritoneal dialysis treatment while claim 27 further requires a peristaltic pump to only rotate in a first direction during the conveying of the first amount of dialysate and during the extracting of the dialysate. The combination of features recited in each of these claims forms the basis for allowance. 
US Pat 5,336,173 to Folden as modified by US Pat 6,228,047 to Dadson and US Pat 4,585,436 to Davis (as applied in the last Office Action) remains the closest prior art of record. Although US Pat 6,409,699 to Ash teaches the newly added requirement (in claim 27) of a peristaltic pump that rotates only in a first direction during conveying of a fluid to and also during extracting of a fluid from the peritoneum (item 126 in Fig 1 and Col 13, Lines 8-10 and 22-32), none of these references teach the newly added requirements of preparing a first batch of dialysate in a mixed batch container from purified water and concentrated dialysate (in both claims 1 and 27) and the filling of the CAPD container occurs while the patient is undergoing the cycler-assisted peritoneal dialysis treatment (in claim 1). Since Folden explicitly discloses filling the CAPD container after cycler-assisted peritoneal dialysis has ended (Col 2, Line 66 – Col 3, Line 1), it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify Folden to fill the CAPD container while the cycler-assisted peritoneal dialysis treatment is ongoing absent a teaching and motivation to do so. Additionally, it would not have been obvious to one of ordinary skill in the art to preparing a first batch of dialysate in a mixed batch container from purified water and concentrated dialysate absent a teaching to do so.  

Response to Arguments
Applicant’s arguments filed 11/12/2020 have been considered but are moot in view of the above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783